MEMORANDUM OPINION


No. 04-05-00844-CV

IN RE David SAUCEDA

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 7, 2005

PETITION FOR WRIT OF MANDAMUS DENIED IN PART, DISMISSED FOR LACK OF
JURISDICTION IN PART

            David Sauceda seeks the issuance of a writ of mandamus to compel the trial court to rule on
his application for a writ of habeas corpus and to compel Bexar County Criminal District Attorney
Susan D. Reed to dismiss the underlying cause. Attached to Sauceda’s mandamus petition is a copy
of a document entitled, “Application for a Writ of Habeas Corpus Seeking Relief From Final Felony
Conviction Under Code of Criminal Procedure, Article 11.07.” Sauceda represents that he filed this
application on November 3, 2003; however, it does not bear a file-stamp or otherwise indicate it has
been filed. No sworn record was filed with Sauceda’s petition for a writ of mandamus. Sauceda does
not present the record necessary to show he is entitled to the relief sought. See Tex. R. App. P.
52.7(a)(1). 
            Additionally, as to the district attorney, we have no jurisdiction to grant the relief requested.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). Accordingly, Sauceda’s mandamus petition
is denied as to the trial court and dismissed for want of jurisdiction as to the district attorney.
 
PER CURIAM